PER CURIAM.
This motion is predicated on a claim of contributory infringement of a patent sold under a license agreement. Tlie questions involved have been recently considered and disposed of in this circuit, and injunctions have been granted in similar cases by Judge Lacombe, of the Circuit Court, and Judge Ray, of the District Court. While the case at bar may be distinguished in some of its aspects from the other cases, yet we are constrained to grant the motion on the authority of the previous decisions. This disposition of the case is made solely in view of the prior decisions, and is not to be taken as an intimation as to the probable disposition of the case of Cortelyou v. Johnson, 145 Fed. 933, in the Circuit Court of Appeals.